          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

THERESA MARSHALL                                            PLAINTIFF

v.                      No. 4:19-cv-913-DPM

RICHARD D. TAYLOR, United States Bankruptcy
Judge; and MARKT. MCCARTY, Trustee          DEFENDANTS

                           JUDGMENT
     Marshall's complaint is dismissed without prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
